In an action to recover damages for negligence, the defendant appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated January 5, 1993, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff assumed the risk of the injury which he sustained upon voluntarily participating in a league hockey game at the defendant’s rink (see, e.g., Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432, 439; Maddox v City of New York, 66 NY2d 270, 277-278; Ferraro v Town of Huntington, 202 AD2d 468). Additionally, we note that the plaintiff failed to establish that the defendant breached any duty of care in connection with the inci*489dent which caused his injury, or, in any event, that his injury was proximately caused by any act or omission of the defendant (cf., Kelly v Great Neck Union Free School Dist., 192 AD2d 696, 697). Thompson, J. P., Sullivan, Altman and Gold-stein, JJ., concur.